13-449(L)
     Bakayoko v. Holder

                                                                                                     BIA
                                                                                                Nelson, IJ
                                                                                             A087 633 114

                                        UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
     after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
     this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
     party must cite either the Federal Appendix or an electronic database (with the notation “summary
     order”). A party citing a summary order must serve a copy of it on any party not represented by
     counsel.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 20th
 3   day of April, two thousand fifteen.
 4
 5   PRESENT:             JOSÉ A. CABRANES,
 6                        REENA RAGGI,
 7                        PETER W. HALL,
 8                                     Circuit Judges.
 9
10
11   MARIAMA BAKAYOKO, AKA INA NIANG,
12
13                        Petitioner,
14
15                                 v.                                     No. 13-449(L),
16                                                                        No. 13-2858(CON)
17   ERIC H. HOLDER, JR., United States Attorney General,                 NAC
18
19                        Respondent.
20
21
22   FOR PETITIONER:                                       Lawrence Spivak, Jamaica, NY.
23
24   FOR RESPONDENT:                                       Stuart F. Delery, Assistant Attorney General;
25                                                         John W. Blakeley, Senior Litigation Counsel;
26                                                         Jesse D. Lorenz, Trial Attorney, Office of
27                                                         Immigration Litigation, United States
28                                                         Department of Justice, Washington, DC.
29
 1          UPON DUE CONSIDERATION of these petitions for review of a decision of the
 2   Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND
 3   DECREED that the petitions for review are DENIED.

 4           Mariama Bakayoko, a native and citizen of the Ivory Coast, seeks review of a January 8, 2013
 5   decision of the BIA affirming an Immigration Judge’s (“IJ”) August 30, 2011 decision denying her
 6   application for asylum, withholding of removal, and relief under the Convention Against Torture
 7   (“CAT”). In re Mariama Bakayoko, No. A087 633 114 (B.I.A. Jan. 8, 2013), aff’g No. A087 633 114
 8   (Immig. Ct. N.Y. City Aug. 30, 2011). Bakayoko also seeks review of a June 26, 2013 BIA decision
 9   denying her timely motion to reopen. In re Mariama Bakayoko, No. A087 633 114 (B.I.A. June 26,
10   2013). We assume the parties’ familiarity with the underlying facts and procedural history of this
11   case.

12            Under the circumstances of this case, we review the decision of the IJ as modified by the
13   BIA. See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005). The applicable
14   standards of review are well established. See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d
15   510, 513 (2d Cir. 2009). For applications like Bakayoko’s, governed by the REAL ID Act of 2005,
16   the agency may, “[c]onsidering the totality of the circumstances,” base a credibility finding on an
17   asylum applicant’s “demeanor, candor, or responsiveness,” the plausibility of her account, and
18   inconsistencies in her statements, without regard to whether they go “to the heart of the applicant’s
19   claim,” so long as they reasonably support an inference that the applicant is not credible. 8 U.S.C.
20   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008). We “defer . . . to an IJ’s
21   credibility determination unless, from the totality of the circumstances, it is plain that no reasonable
22   fact-finder could make” such a ruling. Xiu Xia Lin, 534 F.3d at 167.

23            Upon review of the record and the relevant law, we conclude that the IJ’s adverse credibility
24   determination was reasonably based on inconsistencies in Bakayoko’s evidence and testimony. The
25   IJ found that Bakayoko made “serious omissions” in her asylum application by not mentioning the
26   circumcision of her daughters or her fear of being forced into an arranged marriage. Although the IJ
27   appears to have misstated when Bakayoko eventually did raise these issues, the IJ was correct that
28   Bakayoko did not raise the issues in her asylum application. Moreover, the IJ found Bakayoko’s
29   demeanor “troubling,” noting inconsistencies in her testimony as to when her daughters were
30   circumcised. During direct examination, Bakayoko stated that her two daughters were 22 years old
31   and 19 years old when circumcised, but during cross-examination, she stated that her older daughter
32   was 7 or 8 years old when she was circumcised, and then stated, “No, no, I don’t remember their
33   age. I don’t remember.” Based on this record, we cannot say that no reasonable factfinder could
34   have found Bakayoko’s testimony not credible.

35           We also conclude that the Board did not abuse its discretion in denying Bakayoko’s motion
36   to reopen because the motion was not supported by new or previously unavailable evidence. See 8
37   U.S.C. § 1229a(c)(7)(B); 8 C.F.R. § 1003.2(c)(1); Maldonado v. Holder, --- F.3d ---, 2014 WL 3953651,
38   at *7 (2d Cir. Aug. 14, 2014).

39           We have considered all of petitioner’s remaining arguments and find them to be without
40   merit. For the foregoing reasons, the petitions for review are DENIED. As we have completed our
41   review, any stay of removal that the Court previously granted in these petitions is VACATED, and
42   any pending motion for a stay of removal in these petitions is DISMISSED as moot. Any pending


                                                         2
1   request for oral argument in these petitions is DENIED in accordance with Federal Rule of
2   Appellate Procedure 34(a)(2) and Second Circuit Local Rule 34.1(b).

3
4                                                       FOR THE COURT:
5                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3